                         Case 3:17-cv-05659-WHA Document 477 Filed 05/15/19 Page 1 of 3

                                               I   RELL          & MANELLA                         LLP
                                                       A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                           INCLUDING PROFESSIONAL CORPORATIONS

1800 AVENUE O F THE STARS, SUITE 900               840 NEWPORT CENTER DRIVE, SUITE 400
                                                                                                                 TELEPHONE (949) 760-0991
    LO S AN GELES, CA 90067- 4276
     TEL EPHONE (310) 277- 1010               N E W P O R T B E AC H , C A L I F O R N I A 9 2 6 6 0 - 6 3 2 4    FACSIMILE (949) 760-5200
      FACSIMILE (310) 203- 7199                                                                                    WEBSITE:     w ww . irel l .c om

                                                                                                                       WRITER'S DIRECT
                                                                                                                    TELEPHONE ( 949) 760 -5222
                                                                                                                        RCarson@irell.com


                                                                   May 15, 2019

          Honorable William Alsup
          U.S. District Court Judge

                     Re:          Dkt. No. 459, Finjan, Inc. v. Juniper Networks, Inc.,
                                  Case No. 3:17-cv-05659-WHA (N.D. Cal.)

          Dear Judge Alsup:
                 Pursuant to this Court’s Order dated May 8, 2019 (Dkt. No. 459), Juniper Networks, Inc.
          (“Juniper”) submits this letter identifying issues that remain to be addressed at or before the October
          trial.
                  While this letter identifies the outstanding issues for all remaining claims in this case, Juniper
          is aware that the Court indicated at the hearing on May 9, 2019, it will order Finjan to specifically
          limit and identify the issues it plans to present at the October trial. This will drastically reduce the
          number of issues that need to be addressed at the October trial. In addition, it will help focus the
          resources of the parties and the Court on those issues that will actually be in dispute—both at trial
          and for pre-trial activities. To best conserve party and Court resources, Juniper requests that the Court
          set a deadline for Finjan to notify the Court and Juniper of the claims Finjan intends to pursue at the
          October trial by no later than May 30, 2019. Once Finjan provides this notification, the parties can
          submit a proposed case schedule (based off the October 21, 2019 trial date) with deadlines for fact
          discovery, expert reports, dispositive motions, Daubert motions, and all other pre-trial deadlines by
          June 7, 2019. Based on the currently unlimited list of claims Finjan could pursue at the October trial,
          Juniper identifies the following list of claims and defenses related to all claims that were not finally
          resolved during the two rounds of the Patent Showdown:
                     Global Defenses/Counter-Claims
                  Inequitable Conduct/Unclean Hands: Juniper’s affirmative defenses and counter-claims
          that the ’926, ’633, ’731, ’494, and ’154 Patents are unenforceable due to inequitable conduct and/or
          unclean hands have yet to be addressed by the Court. See Dkt. No. 218 (Juniper’s First Amended
          Answer). Given that these equitable defenses and counterclaims may be dispositive on all but one of
          the patents-in-suit remaining,1 Juniper believes it would be prudent for the Court to address Juniper’s
          equitable defenses and counter-claims at a bench trial prior to the October jury trial.
                  Failure to Comply With 35 U.S.C. § 287: With regard to the remaining patents-in-suit,
          Juniper maintains that Finjan is either precluded from obtaining damages or that the damages period
          is severely limited due to lack of pre-suit notice. Juniper believes that this issue is dispositive on

                 1 Juniper understands that the Court’s recent Order on Finjan’s failure to comply with
          35 U.S.C. § 287 with respect to the ATP Appliance disposes of all remaining claims under the ’780
          Patent. Thus, the only remaining patent that is not subject to Juniper’s equitable counterclaims and
          defenses is the ’844 Patent.

          10679515                                                           -1-
                 Case 3:17-cv-05659-WHA Document 477 Filed 05/15/19 Page 2 of 3
IRELL & M             ANELLA LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




  several of Finjan’s remaining claims, and thus should be addressed on summary judgment. For
  example, Finjan failed to identify the ’926 Patent to either Juniper or Cyphort before filing its lawsuit
  against Juniper on September 29, 2017. Because the ’926 Patent expired in January 2017, Finjan’s
  claims against all of the accused products under the ’926 Patent are barred for the same reasons that
  this Court recently found that Finjan’s claims under the ’780 Patent are barred.
         Similarly, Finjan failed to provide Juniper with any notice of the ’844 Patent prior to filing its
  lawsuit, much less communicate a specific charge of infringement of that patent regarding the SRX
  or Sky ATP. Because the ’844 Patent expired in January 2017, Finjan’s claims against the SRX and
  Sky ATP under the ’844 Patent are barred.
          Finjan also failed to provide pre-suit notice to either Juniper or Cyphort concerning the ’633
  Patent, which expires on November 8, 2019, or the ’731 Patent, which expired on April 27, 2019. As
  such, the damages periods are limited to September 29, 2017 (for SRX and Sky ATP)/March 8, 2018
  (ATP Appliance) to November 8, 2019 for the ’633 Patent, and May 25, 2018 to April 27, 2019 for
  the ’731 Patent.2
          The damages period for Finjan’s claims concerning the ATP Appliance under the ’844 and
  ’494 Patents are also severely limited, as there is no dispute that Finjan failed to provide Cyphort with
  notice of those patents any earlier than January 28, 2016.

             Patent-Specific Issues
          In addition to the issues identified above that apply to all of the remaining patents, Juniper
  identifies the following additional issues, which are patent-specific. To the extent that Finjan chooses
  to narrow the claims that it is asserting against Juniper, some of these issues may no longer need to
  be litigated at the October trial.

                  U.S. Patent No. 6,154,844 (“the ’844 Patent”): Juniper denies that any accused product
                   infringes any asserted claim of the ’844 Patent, which includes claims 1, 15, and 41. In
                   addition, Juniper asserts that these claims are invalid under 35 U.S.C. §§ 102, 103, and
                   112. Juniper notes that the PTAB instituted IPR proceedings brought by Juniper for the
                   ’844 Patent on April 9, 2019, and a Final Written Decision is expected by April 9, 2020.

                  U.S. Patent No. 7,613,926 (“the ’926 Patent”): Juniper denies that any accused product
                   infringes the asserted claim of the ’926 Patent, which is claim 22. In addition, Juniper
                   asserts that this claim is invalid under 35 U.S.C. §§ 101, 102, 103, and 112.

                  U.S. Patent No. 7,647,633 (“the ’633 Patent”): Juniper denies that any accused product
                   infringes any asserted claim of the ’633 Patent, which includes claims 1, 8, 14, and 19. In
                   addition, Juniper asserts that these claims are invalid under 35 U.S.C. §§ 101, 102, 103,
                   and 112. Juniper notes that the PTAB instituted IPR proceedings brought by Cisco for the
                   ’633 Patent on June 5, 2018, and a Final Written Decision is expected by June 5, 2019.

                  U.S. Patent No. 7,418,731 (“the ’731 Patent”): Juniper denies that any accused product
                   infringes any asserted claim of the ’731 Patent, which includes claims 1 and 17. In


        2 The ’731 Patent was added via a motion for leave filed on May 31, 2019, and thus the original
  complaint did not contain any specific charge of infringement as to the ’731 Patent.

  10679515                                              -2-
                 Case 3:17-cv-05659-WHA Document 477 Filed 05/15/19 Page 3 of 3
IRELL & M             ANELLA LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




                   addition, Juniper asserts that these claims are invalid under 35 U.S.C. §§ 101, 102, 103,
                   and 112.

                  U.S. Patent No. 8,677,494 (“the ’494 Patent”): The first round of the Patent Showdown
                   in which the jury found that Juniper does not infringe the ’494 Patent only addressed the
                   SRX and Sky ATP products because Finjan did not add the ATP Appliance to the case
                   until July 27, 2018. Thus, unless Finjan agrees to drop its claims against the ATP
                   Appliance product, or unless the Court chooses to rule on Juniper’s § 101 defense (which
                   was tried at the December 2018 trial but which the Court has yet to rule on), then there is
                   the issue of whether the ATP Appliance infringes the asserted claims of the ’494 Patent,
                   as well as the invalidity of those claims under 35 U.S.C. §§ 101, 102, 103, and 112 will
                   need to be tried at the October trial. Finjan’s remaining claims under the ’494 Patent may
                   also be narrowed if the Court chooses to rule on Juniper’s motion for judgment as a matter
                   of law on the issue of notice, which the Court held in abeyance (Dkt. No. 387).

             Claims That Are Moot In View Of The Patent Showdown Procedures
         Given the Court’s Orders on both rounds of the Patent Showdown proceedings (Dkt. Nos. 177,
  185, and 459), Juniper understands that the following claims have been resolved:

                  Finjan’s claims against Sky ATP and SRX under all asserted claims of the ’780 Patent
                   (claims 1 and 9) have been disposed of via the Court’s order of summary judgment of non-
                   infringement.

                  Finjan’s claims against the ATP Appliance under all asserted claims of the ’780 Patent
                   (claims 1 and 9) have been disposed of via the Court’s order of summary judgment of no
                   damages due to lack of constructive or actual notice.

                  Finjan’s claims against SRX and Sky ATP under all asserted claims of the ’494 Patent
                   (claims 1, 14, and 18) have been disposed of via the jury verdict on December 14, 2018,
                   and the Court’s ruling on December 14, 2018 granting Juniper’s motion for judgment as
                   a matter of law on damages.

                  Juniper further believes that Finjan’s submission on the Court’s order to show cause why
                   summary judgment should not be granted for Juniper on the asserted claim of the ’154
                   Patent (claim 1) is meritless, and thus requests that the Court enter summary judgment of
                   non-infringement on the ’154 patent. Additional details as to why Finjan’s position is
                   meritless will be provided in Juniper’s response to Finjan’s submission, which is due
                   March 16. In the event that the Court does not enter summary judgment of non-
                   infringement on the ’154 Patent, then the issues of infringement and invalidity will need
                   to be addressed at the October 2019 trial.

                                                   Respectfully submitted,

                                                    /s/ Rebecca L. Carson
                                                   Rebecca L. Carson
                                                   IRELL & MANELLA LLP
                                                   Attorneys for Defendant
                                                   Juniper Networks, Inc.



  10679515                                              -3-
